Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on July 11, 2022.  These drawings are not accepted and have not been entered. The drawings contain two(2) figures labeled “Fig. 11”. Also, the drawings do not include a figure 1 contrary to the “Brief Description” section appearing on page 2 of the specification.
Specification
The amendments to the specification were received on July 11, 2022. These amendments are accepted and have been entered.
AFCP 2.0 Decision
	The AFCP 2.0 Request filed July 11, 2022 is proper. However, the after-final claim amendments will be treated under pre-pilot procedure. The amendments to the claims HAVE NOT been entered.
Response to Arguments
Applicant's amendments within AFCP 2.0 filed July 11, 2022 have been fully considered but they are not persuasive. The amendment appears to traverse the final rejection mailed May 11, 2022. However, the proposed amendment does not limit the claims to the extent allowed in the time permitted under AFCP 2.0. Therefore, the response has been reviewed under the pre-pilot practice.

Piiponen (US 8,474,549) (previously cited) discloses a yoke 4 connected to a handling crane 3, wherein the crane moves the yoke relative to a ground surface. Sorokan (US 5,458,454) discloses a handling crane connected to a drilling rig that moves a gripper 25 relative to a drilling rig. 
Thus, although appearing the traverse the May 11, 2022 final rejection art of record raises the question of allowability at least to the extent that the time allowed under the AFCP 2.0 program would be exhausted before sufficient resolution is reached.
Applicants May 11, 2022 request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY W ADAMS/Primary Examiner, Art Unit 3652